DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 16 August 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-19 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Scott et al. (US 2018/0148791 A1, previously cited) discloses: a method of calculating a personalized radiation therapy dosage for a subject (abstract, step 108, Fig. 1), the method comprising: determining expression levels of one or more signature genes from a subject's tumor sample (par. [0035]); applying a linear regression model to the gene expression levels (par. [0036]) and assigning a radiation sensitivity index (RSI) to the subject's tumor sample (par. [0035]); and calculating a personalized radiation dosage (RxRSI) for the subject based at least in part on a pre-determined genomic adjusted radiation dose (GARD) value and the RSI (par. [0045-0046]; Fig. 1, at step 108, dose is determined based on GARD value and subject-specific variable, which is derived from the RSI, par. [0041]).
With respect to claims 1, 5, 9, and 14, Scott does not disclose or reasonably suggest: calculating dosimetric parameters for normal tissues of the subject for a plurality of potential RxRSI values; calculating relative risk for potential RxRSI values of the plurality of potential RxRSI values; and selecting the RxRSI value of the subject from the plurality of potential RxRSI values based at least in part on the relative risk.
With respect to claims 18 and 23-25, the cited prior art does not disclose or reasonably suggest using a pre-determined GARD value of about 33 for non-small cell lung cancer.
Claims 2-4, 6-8, 10-13, 15-17, 19, and 21-22 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	18 August 2022